             Case 3:18-cv-00372-CSH Document 122 Filed 03/09/20 Page 1 of 2


        The Jerome N. Frank Legal Services Organization
                                             Y A L E LA W SC H OO L


VIA ECF
                                                                                                 March 9, 2020

The Honorable Robert M. Spector
United States Magistrate Judge
District of Connecticut
141 Church Street
New Haven, CT 06510

       Re:     Manker v. Modly, No. 3:18-cv-372 (CSH)

Dear Judge Spector:

       Plaintiffs write in response to Defendant’s letter, ECF No. 121, regarding production of underlying
application documents. At the February 28, 2020, Discovery Conference, Plaintiffs and Defendant agreed
to exchange copies of settlement memoranda by email by March 13, 2020. ECF No. 120. Defendant agreed
to produce one hundred underlying applications by March 9, 2020. Id. The Court’s order reflects that
agreement. Id.

         On March 5, 2020, Defendant sent Plaintiffs a proposed Production Agreement (“Proposed
Agreement”) regarding the application documents. See Attachment to ECF No. 121. Defendant has said
it will not produce the documents unless Plaintiffs sign the Proposed Agreement. However, the Proposed
Agreement departs from the Court’s February 28 order in several fundamental ways.

        First, the Proposed Agreement demands Plaintiffs convey to Defendant “[a]ny statistic or statistical
result that [Plaintiffs] obtain from the applications and which [Plaintiffs] convey to Court for settlement
purposes” including “a description of how [Plaintiffs] calculated the statistic.” ECF No. 121. The February
28 order, ECF No. 120, contains no such requirement. Pursuant to that order, Defendant is entitled to read
Plaintiffs’ settlement memorandum, including statistics explicitly mentioned therein, if any, and Plaintiffs
are entitled to the same. But the Order does not require Plaintiffs to share data or statistical analysis that
is not within the settlement memorandum.

         Second, the Proposed Agreement demands Plaintiffs agree to refrain from printing application
materials, a requirement beyond the scope of the Protective Order, ECF No. 92. Plaintiffs and Defendant
already agreed in advance to the terms outlined in the Protective Order, which was specifically designed
to cover sensitive documents. In fact, the Protective Order contemplated underlying applications as among
those sensitive documents. ECF No. 92, para. 2 (“Protected Information specifically covers ‘application
documents.’”). The parties jointly proposed those terms to the Court, including terms related to keeping
information secure and restricted, and to the destruction of protected information after the conclusion of
the litigation. Despite the fact that the nature of the documents and the procedures used by Plaintiffs are
identical in the companion Kennedy case, the Court did not impose these heightened conditions on
disclosure in that case. Plaintiffs do not agree to the additional measures in the Proposed Agreement.



P.O. BO X 209090, NE W HA VE N, CO NNE CTIC U T 06520-9 090 • TELEP HO NE 203 432-4800 • F ACSIMI LE 203 432-1426
                  COURIER ADDRES S 127 WA LL S TREE T, NEW H A VE N, CONNE CTI CU T 06511
               Case 3:18-cv-00372-CSH Document 122 Filed 03/09/20 Page 2 of 2



       Finally, by doing so, Defendant is attempting to impose conditions that it previously raised, ECF
No. 115, to which Plaintiffs objected, and which the Court did not impose. ECF No. 120. This is improper.

        Despite this dispute, Plaintiffs are hopeful that Defendant will produce the underlying applications
in time for Plaintiffs’ to conduct a meaningful analysis to inform the settlement conference. We appreciate
the Court’s assistance with this matter.

Respectfully,

/s/ Michael J. Wishnie

Mollie Berkowitz, Law Student Intern                            Susan J. Kohlmann, pro hac vice
Bardia Faghivaseghi, Law Student Intern                         Jeremy M. Creelan, pro hac vice
Kayla Morin, Law Student Intern                                 Jeremy Ershow, pro hac vice
Samantha Peltz, Law Student Intern                              Jessica A. Martinez, pro hac vice
Blake Shultz, Law Student Intern                                Jenner & Block LLP
Renée A. Burbank, Supervising Attorney, ct30669                 919 Third Avenue
Michael J. Wishnie, Supervising Attorney, ct27221               New York, NY 10022-3908
Veterans Legal Services Clinic                                  Tel: (212) 891-1678
Jerome N. Frank Legal Services Org.                             SKohlmann@jenner.com
Yale Law School†
P.O. Box 209090
New Haven, CT 06520-9090
Tel: (203) 432-4800
michael.wishnie@ylsclinics.org




†
    This letter brief does not purport to state the views of Yale Law School, if any.



                                                       2
